 640DECISIONSOF NATIONALLABOR RELATIONS BOARDGarner Tool&DieManufacturing Inc.andLocalLodge 31,International Association ofMachinistsandAerospaceWorkers,AFL-CIO.Case17-CA-4907August 2, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn April 12, 1972, Trial Examiner Owsley Voseissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Garner Tool & Die Manufac-turing Inc., Lincoln, Nebraska, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOwsLEY VosE, Trial Examiner: This case, tried beforeme at Lincoln, Nebraska, on February 10, 1972, pursuantto charges filed on November 11 and 15 and December 23,1971, and a complaint issued on December 23, 1971,presents the question whether the Respondent dischargedPaul Hill because of his suspected union activities.Upon the entire record, my observation of the witnesses,and after consideration of the beefs filed by the GeneralCounsel and the Respondent, I make the following:FINDINGS AND CONCLUSIONSI.THE RESPONDENT'S BUSINESSThe Respondent, a Nebraska corporation, is engaged atLincoln, Nebraska, in the manufacture of tools, dies, jigs,fixtures,molds, and other items, and it also provides1Allen wrenches are hexagonal-shapedpieces,usually one-fourth inchor less in diameter,bent in the shapeof an L, whichare used for looseningproduct planning and engineering services. In the course ofitsbusiness the Respondent annually purchasesmaterialsvalued at more than $50,000 from sources outside ofNebraska.Upon the foregoing facts, I find, as theRespondent admits, that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDLocal Lodge31, International Association of Machinistsand AerospaceWorkers,AFL-CIO,herein called theUnion,isa labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Discharge of Paul Hill in Violation ofSection 8(a)(3) and (1) of the Act1.BackgroundHillwas hired by the Respondent in July, 1966, andworked steadily for the Respondent until November 1,1971,when he was suspended for 1 week. On Friday,November 5, during the week's suspension, Hill wasdischarged by Edward Garner, the Respondent's president.There is no question raised in this case about Hill'scompetency as a toolroom employee.Early in 1970, at the request of President Garner, theemployees in the Respondent's toolroom elected a three-man shop committee. Hill was elected chairman orspokesman for the committee. At first the committee metabout once a month. But as time passed the meetings wereheld less frequently.At a meeting of the employees on October 13, 1971,President Garner announced that henceforth the Companywould not order any tools for the employees costing lessthan $10, explaining that the ordering of numerous smallitems wastoo time-consumingfor the two office employ-ees. Previously the Respondent had ordered whatever toolsthe employees wanted and allowed them to be paid forlater through payroll deductions, without any interestcharge. At the meeting Hill objected to this policy changeand questioned Garner as to what could be done abouttoolswhich were constantly wearing out, such as Allenwrenches. Garner's response was that he would buy a set ofAllen wrenches for anyone who could not afford to buythem. As Hill's subsequent conduct disclosed, Garner'sresponse did not satisfy Hill, who was of the opinion thattheCompany itself should furnish small tools whichregularly wore out, such as Allen wrenches.'2.The events of October 27 to 30At the time of the events involved in this case, most ofthe Respondent's toolroom employees were working a 10-hour day, starting at 6 a.m. and ending at 4:30 p.m. OnOctober 27 Garner announced that effective immediatelythe workday was being reduced to a 9-hour day. WhileGarner did not at this time specify the time the workdaywas to commence, he did indicate his preference for a laterand tightening set screws.A set of Allen wrenches costs substantially lessthan $1 at retail198 NLRB No. 91 GARNER TOOL641starting hour, stating that it did not look well to customersfor them to see the shop empty.At the afternoon coffee break on October 27 theemployees discussed their preferences concerning thestarting hour. The employees present during this discussionvoted in favor of continuing to start work at 6 a.m.On the two following mornings, October 28 and 29,apparently most of the toolroom employees reported forwork at 6 a.m. and left work at 3:30 p.m. Hill was one ofthose who reported for work at 7 a.m., however.At about 3:45 p.m. on Friday, October 29, Phil Mullin,who is one of the Respondent's two office employees(Garner's wife is the other office employee), approachedHill as he was working on a lathe. Mullin is Garner's son-in-law.According toHill'screditedand undenied2testimony, the following conversation then ensued:Phil come up to me and started talking to me and hecame up to me and stated that Ed Garner was so madthat he couldn't hardly see straight and I says, "Why?"and he says, "Everybody left an hour early. Mosteverybody left an hour early." Well, I says, "They comein at 6 o'clock. They had worked the nine hours like herequested and they left." And he said that Ed didn'twant them coming in at 6 in the morning and heproceeded on to say that we didn't realize how good wehad it and they were always bickering, you know, forminor things.-such as the previous two weeks I had complainedabout the company policy on buying tools.AfterMullin reminded him about his earlier complaintabout the Company not furnishing Allen wrenches, Hillreplied as follows, as he testified:I said, "When you take a man that will invest$3,000 in tools3 to make another man money," and Isaid, "Then some son-of-a-bitch wouldn't buy them anAllen wrench," I said, "well, this is pretty chicken-shit."At about 4 p.m. that day Garner went up to Hill as hewas working on the lathe and asked him what time he hadcome to work that day. Hill said 7 o'clock. Garner thenasked Hill what time he was coming to work on Monday.Hill inquired what time Garner wanted him to come in.When Garner replied 7 o'clock, Hill said "O.K." Garnerthen asked Hill what time the other employees werecoming in to work on Monday. Hill stated that he did notknow, that it probably depended on the hour that thegroup leader told the men to report.Garner spoke to Hill again that day as Hill was puttingaway his tools at 4:35 p.m. As Hill testified,Mr.Garner come out of the office and come over tothe bench to my tool box, and put his arm on my backand patted me on the back and said that everythingwas o.k., that it is good to blow off steam, it washealthy to blow off steam, and everything was all right.From the rapid sequence of events, Hill's conversationwithMullin about 3:45 p.m. in which he alluded to Garneras "some son-of-a-bitch," Mullin's return to the office, andGarner's approaching him at 4:35 p.m. and telling him thatitwas good to blow off steam and that everything was allright,I infer that in the meantime Mullin had reported the"son-of-a-bitch" remark to Garner, and that Garner wasreferring 'to this remark in stating that it was good to blowoff steam. Although Garner had reason to take offense atHill's remark, Garner's conduct described in the above-quoted testimony indicates that he did not take offense atitand in fact condoned Hill's conduct in this regard.The employees do not usually work on Saturday orSunday. On Saturday, October 30, Garner went to the shopand posted a notice beside the timeclock which read asfollows:MONDAY MORNINGOur work day starts at 7:00 A.M.No one will clock in before 6:50THIS IS AN ORDERToo] room will start a 40-hour weekuntil further notice.ED GARNER3.The suspensions of November 1On Monday morning, November 1, Garner arrived atthe shop at 6:50 a.m. and noticed that the employees hadobviously been working for some time. Garner went toeach man individually and asked him if he had read thenotice by the timeclock. As each mananswered in theaffirmative,Garner notified him that he was beingsuspended for the remainder of the day.Hill arrived at the shop at 6:55 a.m., just as the othermen were leaving.Upon inquiringof one of the men, Hillwas informed that they had been sent home for the rest ofthe day. Upon entering the shop, Hill was summoned byGarner to the office. There the following occurred, as Hilltestified:Iasked him what was the matter or whathappened. And he said if there was one person thatshould stand up for [him] it should be me, and he says,pointing his finger at me, "I am laying you off for oneweek. I don't want to see your face around here untilnextMonday." And at this time I didn't understandwhy andI said,"Why?" And hesaid, "You referred tome as a son-of-a-bitch." And at that time I said, "Ed,you told me yourself that you were a son-of-a-bitch towork for."42The Respondentdid not call anywitnessesor offer anyevidence in itsbehalfConsequently,allof the findings herein made are based onunrefuted evidence3Hill later testified thathe had about $3000 worth of tools atthe shop.4The Respondentcontends that Hill's testimonyabove-quotedabout hisI-week suspension is "indirect contradictionwith"the testimony of anotherof the GeneralCounsel'switnesses, John Morack,concerningwhat GarnertoldHill at thetime of the action taken against himon November 1.However,Morack wasnot present during the November I conversationbetween Garner and Hill and was merely reporting what Garner told himon November10 as to the conversation between Garner and Hill onNovember I As found below,as soon as the toolroom employees becameaware of Hill'sdischargeon November8, some of them walked out of theshop in protest. Garner subsequentlyhad the mencalled tothe shop in an(Continued) 642DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The men join the Union; the Unionrequestsrecognitionon November 2AfterhissuspensionHill joined five of the othertoolroom employees who were going to have a cup ofcoffee. After discussions at the coffee shop, and later at theunemployment office, the suggestion was made thatperhaps the men should contact a union representative forinformation about organizing. This suggestion led to ameeting that night, Monday, November 1, at the LaborTemple with Dean Kocina, a representative of the Union,which was attended by all of the toolroom employees. Allof the employees, including Hill, signed union cards thatnight.The next morning, November 2, Union RepresentativeKocina communicated with Garner and Garner agreed tomeet with him on Friday, November 5, at 1:15 p.m. Later,that same morning Kocina sent a confirmatory telegram tothe Respondent in which, after reciting the understandingas to a meeting on November 5, he stated that a majority ofthe employees had chosen representation by the Union,offered to prove such majority status, and requested thatthe Respondent enter into a recognition agreement.In a letter dated November 4, 1971, to Union Represent-ative Kocina, Garner, after stating that he did not believeKocina's "multiple claims and allegations," informedKocina that he had engaged Midwest Employers Councilto represent the Respondent, that all further communica-tions regarding the Union's request for recognition shouldbe addressed to Mr. David Flebbe of the Council, and thatthe meeting scheduled for November 5 at 1:15 p.m. wascancelled.Garner's letter concluded with the following:We are advised that any violations or irregular actionon the part of the union against our employees will beseverely dealt with by the government.In contrast with the attitude shown by Garner's action inpromptly agreeing to Kocina's November 2 oral request forameeting, the tone of Garner's letter to Kocina ofNovember 4 as a whole is quite unfriendly.5.Hill's discharge on November 5; the workstoppage in protest against Hill's discharge;subsequent eventsOn Friday, November 5, Garner called Hill at his home,and being informed that Hill was not at home, left amessage for him to return the call. (A day or two afterHill's suspension he had obtained another job.) Hill left hisinterim employment early to return Garner's call. Hilltestified that the following conversation then took place:Mr.Garner, over the phone he says, "Paul," he says,"We are going to let you go." And I says, "For whatreason?" and he says, "anybody that thinks of me inthatmanner," he says "We don't have any place forthem in the shop."So I said, "Well, am I laid off or fired, or what?" Hesaid, "Yes," he just left it hanging. He said, "Yes," youcould tell by his voice that he was upset or something.He said that I could pick up my tools that night if Iwanted to and I told him that I was leaving for a tripout of town and I would not be able to pick them upuntil early the following Monday morning.About 8:30 a.m. on November 8, Hill returned to theshop to pick up his tools. As soon as he had done so anumber of the toolroom employees walked off the job.Commencing on Wednesday, Mrs. Garner called theabsent employees to come to the shop to talk to Garner.After conversations with the men during which he toldsome of the men to come back to work the next day or notatall,themen started returning to work, some onWednesday, a few more on Thursday, and others onFriday. By Monday, November 15, all of the toolroomemployees had returned to work.In his conversations with the men Garner sought tojustify his treatment of Hill. Garner explained to JohnMorack that he had hired Hill, despite the opinion of hisformer employer who had discharged Hill that Hill was "atroublemaker" and "an agitator" because he had a "lot offaith toward mankind" and thought that he could handleHill.To Timothy Hester, Garner characterized Hill as"outspoken" and a "rabble rouser." Garner stated toDonald Knop that Hill "was always complaining aboutlittle things." Garner asked Knop if he had heard what Hillhad called Garner. When Knop said yes, Garner askedKnop what he would do if Hill called him that. Knop'sreply was, "Well, he has probably called me that before."In his conversations with Morack, Hester, and RogerOlson,Garner mentioned an incident of Hill's stealingfrom the Company. Garner stated to Olson that Hill hadbeen fired "not only because of the problems of the weekprior, but also because of him stealing from the companyin the past." In his conversation with Hester, Garnermentioned the stealing incident but added that Hill hadmade restitution.Hill testified that 2 or 3 years earlier he had taken somematerials and tools and made some projects that he hadnot paid for, and that after he learned that Garner wasaware of his conduct in this regard, he went to the foremanand asked what he could do to make things right. (Aboutthis time another employee, Donald Hams, was dischargedby Garner for stealing.) This led to a discussion withGarner in which Hill told him that he wanted to "makeamends" for his conduct. Garner said that he could havethe cost of the materials and tools deducted from his check.Two days later, as Hill testified, Garner told the toolroomemployees at a shop meeting about the incident and saideffort to find out if they were going to return to work In the course of hisconversations with the men on these occasions Garner sought tojustify thedischarge of HillMorack testified that during Garner's conversation withhim Garner stated, among other things, as followsItwas on a Monday and he said that he dismissed Paul for aweek and said that he told him that he could just keep right on going ifhe wanted to because he didn't know if he could work for him or notanymore,Assuming that Garner was telling the truth to Morack about hisconversationwithHillon November 1, 1 do not perceive the "directcontradiction" which the Respondent sees in Morack's testimony. But inany event,in view of Garner's failure to testify in this case I cannot acceptthis self-serving account, given to Morack by Garner 10 days after the eventat time when Garner was seeking to justify the discharge of Hill, in GARNER TOOLthat Hill had "made amends and he didn't want anybodyto mention it, and it was completely forgotten."56.Conclusionsconcerning thedischargeofPaulHillThe determination of the Respondent's motivation infirst suspending and later discharging Hill presents a verydifficultproblem for the reason, as the Respondentcorrectly points out, that thereisnodirect evidence of theRespondent's knowledge of Hill's involvement in theconcerted activities which preceded his discharge. Howev-er,Hill,thechairman of the Shop Committee, wasregarded by Garner as a leader among the employees andas their spokesman. Hill had but recently been veryoutspoken in voicing his objections to Garner's new toolpurchasing policy and his refusal to furnish Allen wrench-es. In the controversy over the starting hour during most ofthe employees concertedly refused to start work at the 7a.m. starting time indicated by the employer, Garnersought to find out from Hill what the rest of the employeesplanned to do on November 1. In the "Employer'sResponse to Union's Unfair Labor Practice Charge" (G.C.Exh. 2) which was submitted to the Regional Office beforethe issuance of the complaint, the Respondent's represent-ative,Midwest Employers Council, Inc., attributed to Hillstatements which show that Garner believed that Hill wasinvolved in the concerted refusal to report for work at 7a.m. and regarded him as the spokesman for those whowere insistingon reporting for work at 6 a.m., even thoughHillhimselfwas not participating.6 In addition, inattempting to justify Hill's discharge in conversations withemployees after Hill's discharge, Garner characterized Hillas a "troublemaker," an "agitator" and a "rabble-rouser."These are terms normally applied by employers toindividuals who are attempting to instigate other employ-ees into engaging in concerted or union activities.Garner's explanation for Hill's suspension on NovemberI is false.While Garner could have taken offense at Hill's"some son-of-a-bitch" remark which was made in connec-tion with Garner's refusal to supply Allen wrenches andother small expendable tools, Hill's undenied testimonyestablishes thatGarner did not take offense at thislanguage. Experience teaches that such language is notuncommon in establishments such as the Respondent'smachine shop. Instead, as Garner told Hill shortly after theincident, Garner treated Hill's remark as a healthy blowingoff of steam caused by Hill's irritation at Garner's refusalto supply certain small tools. I conclude that Garner upondiscovering that most of the employees were persisting intheir refusal to start work at 7 a.m. despite Lis order to thewith him on November I Accordingly I find the facts concerning Garner'sconversation with Hill on November I to be as stated in the text aboveSAccording to Hill's undenied testimony, Garner told him at the time heacknowledged his misconduct,that he "loved"Hill for "owning up" to hisconduct,and that he "had forgiven" him6Thus,in the unsworn statementsigned by David R. Flebbe of theMidwest Employers Council,Inc it is stated as follows-3.At about 4 P.M. on October 29th, Mr Garner walked into theshop and noticed that almost everyone was gone He saw Mr.Paul Hillstandingby a machine and asked him, "Where are the employees9"Hill replied, "They've gone home " Gamer said, "Why have they gonehome?It isn'tquitting time yet " Hill said-"They came in at 6.00643contrary-concerted action which he suspected Hill hadhad a part in instigating-seized upon Hill's unflatteringcomment about him as a pretext to cover up the real reasonfor suspending Hill, which wasto retaliate against him forhis suspected leadership in bringing about therefusal ofmost of the men to report for work at 7 a.m. Only in thismanner can I account for the disparity in the disciplinemeted out to Hill who himself had not participated in therefusal to start work at 7 a.m. Thus Hill was suspended forIweek whereas the other employees who had repeatedlyrefused to report for work at 7 a.m. were only suspendedfor 1 day.The organization of the shop quickly followed thesuspension of the men. Garner was notified of the Union'srequest for recognition the next day after themen weresuspended.While at first promptly acquiescing in theUnion's request for a meeting, later in the week, afterengaging the services of an employerconsulting organiza-tion,Garner adopted a harder line towards the Union in aletter having a distinctly unfriendly tone.The next day, Friday, November 5, Garner changedHill's temporary suspension into a permanent dischargeand gave as his only explanation that he did not have aplace in his shop for "anybody that thinks ofme in thatmanner." I can interpret this only asan allusiontoHill's"some son-of-a-bitch" remark, which I have found thatGarner had seen fit to overlook and condone. Later, in hisconversations with the men who had walked out in protestagainstHill'sdischarge,Garner sought to justify Hill'sdischarge partly on the grounds that he had been guilty ofstealing from him. But thisincidenthad occurred morethan 2 years earlier, and Garner had forgiven Hill for hismisconduct and said that the incident should not bementioned again.The fact that Garner gave spurious explanations forHill's discharge is of significance in appraising Garner'smotivation in changing Hill's suspension into a discharge.As stated inShattuck Denn Mining Corp. v. N.LR.B.,362F.2d 466, 470 (C.A. 10):...Nor is the trier of fact-here the trial;examiner-required to be any morenail thanisa judge.[Footnote omitted.] If he finds that the stated motivefor a dischargeis false, he certainly can infer that thereis another motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful motive-at least where, as in this case, thesurrounding facts tend to reinforce that inference.As 'found above, Hill was the chairman of the shopcommittee and an outspoken advocate of the rights of theemployees. Hill was regarded by Garner as a leader amongthemen and dealt with as such by him. I have further(A M) " Gamer-"Why6 00-starting time is 7.00 (A.M) " HillrepliedTheyare also going to come inat 6 00 A M Monday and youwon'thave anything to say about it."Garner asked, "Are youcoming in at 6 00(A M )9" Towhich HillrepliedYESGarnerthen told Hill,"You had better not come in at 6 00. 1 amnot authorizing anyone to come in at 6:00We aresupposed to start at7.00 (A M ) and everyoneknows itThe above-quotedstatement is citedonly for thelight which it casts on theattitudeof Garner towardsHill in connection with the concerted refusal toreport for work at 7 a in in viewof Garner's failure himself to testify, Icreditthis unworn statementonly to theextent that it is consistent with 644DECISIONSOF NATIONALLABOR RELATIONS BOARDfound that the evidence justifies the inference that Garner,despite Hill's nonparticipation in the concerted refusal toreport for work at 7 a.m., suspected that Hill's influence laybehind the concerted action of the men. In thesecircumstances it is logical to infer that when Gamer wasalmost immediately confronted with a demand from theUnion for recognition as exclusive bargaining representa-tive of the men, Garner suspected that Hill, as a leader ofthemen, was also engaged in the union activities alongwith the other men. The record suggests no credibleexplanation for Garner's change of heart towards Hillbetween the time of Hill's suspension on November 1 andhis discharge on November 5 other than the fact the menhad chosen union representation.Upon all of the facts, including particularly the fact thatGarner gave Hill false explanations both for his suspensionon November 1 and his discharge on November 5, Iconclude that Garner's motive in both suspending anddischarging Hill was one which he desired to conceal-anunlawful motive-namely, a desire to nd himself of thisoutspoken advocate of the rights of the employees whomhe suspected had led the employees not only in theirconcerted refusal to report for work at 7 a.m. but also withrespect to their seeking union representation. Accordingly,Hill's suspension on November 1 and his discharge onNovember 5 were illegally motivated. However, in view ofthe fact that the complaint did not put in issue the legalityof Hill's suspension on November 1, I make no findings inthis regard and conclude only that Hill's discharge onNovember 5 violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By discharging Paul Hill on November 5, 1971,because of his suspected concerted and union activities theRespondent has discouraged membership in Local Lodge31, International Association of Machinists and AerospaceWorkers, AFL-CIO, by discrimination in regard to Hill'stenure of employment, and has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, my recommended Order will direct that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that the Respondent discharged Paul Hillin violation of Section 8(a)(3) and (1) of the Act. Toremedy this unlawful conduct my recommended Order willprovide that the Respondent offer him immediate and fullreinstatement to his former job, or if this job no longerexists, to a substantially equivalent job, without prejudicetohis seniority and other rights and privileges.Myrecommended Order will further direct that the Respon-dentmake him whole for his losses resulting from theRespondent's discrimination against him by payment tohim of the sum of money he would have earned from thedate of his discharge until the date on which theRespondent offers him reinstatement, less his net interimearnings. Backpay shall be computed on a quarterly basisand shall include interest at 6 percent per annum, asprovided in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER?The Respondent, Garner Tool & Die Manufacturing,Inc., Lincoln, Nebraska, its officers, agents, successors andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local Lodge 31,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, or any other labor organization, bydischarging or in any other manner discriminating againstemployees in regard to their hire or tenure of employmentor any terms or conditions of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Paul Hill reinstatement to his former job or ifthis job no longer exists to a substantially equivalent job,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay sufferedby reason of his discharge in the manner set forth in theSection of this decision entitled "The Remedy."(b)Notify Paul Hill, if presently serving in the Armed:Forces of the United States, of his right to full reinstate-ment upon application in accordance with the SelectiveServiceAct and the Universal Military Training andService Act of 1948, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(d)Post at its Lincoln, Nebraska, shop copies of theattached noticemarked "Appendix."8 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'sHill's sworn testimony set forth above and discredit it where it contradictsHill's sworn testimony7 In the event no exceptions are filed to this recommended Order asprovided by Sec 102 46 of the Rules and Regulations of the National LaborRelationsBoard, the findings, conclusions and recommended Order hereinshall, asprovided in Sec 10(c) of the Act and in Sec 102 48 of the Rulesand Regulations, be adopted by the Board and become its findings,conclusions and order, and all objections thereto shall be deemed waivedfor all purposesa In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appeals GARNER TOOL645representative, shall be posted by the Respondent immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 17, inwriting within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.9Enforcing an Order of the National LaborRelations Board "9 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 17, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "against any employee because of his concerted or unionactivities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed in Section 7 of the National LaborRelations Act.WE WILL reinstate Paul Hill, with backpay.WE WILL notify Paul Hill, if presently serving in theArmed Forces of the UnitedStates,of his right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide bythe following:WE WILL NOT discharge or otherwise discriminateDatedByGARNER TOOL & DIEMANUFACTURING, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive days,from the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610Federal Building, 601 East 12th Street, Kansas City,Missouri 64106, Telephone 816-374-5181.